


Exhibit 10.4


CAPELLA EDUCATION COMPANY


Non-Statutory Stock Option Award Agreement
Under the 2014 Equity Incentive Plan


Capella Education Company (the “Company”), pursuant to its 2014 Equity Incentive
Plan (the “Plan”), hereby grants to you, the Optionee named below, an Option to
purchase the number of shares of the Company’s common stock shown in the table
below at the specified exercise price per share. The terms and conditions of
this Option Award are set forth in this Agreement, consisting of this cover page
and the Option Terms and Conditions on the following pages, and in the Plan
document, a copy of which has been provided to you. To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it may be
amended in the future.


Name of Optionee:**[_______________________]
No. of Shares Covered:**[_______]
Grant Date:__________, 20__
Exercise Price Per Share:$**[______]
Expiration Date:__________, 20__
Vesting and Exercise Schedule:
Dates
Number of Shares as to Which
Option Becomes Vested and Exercisable











By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding your rights and obligations in connection
with this Option Award.


OPTIONEE:    CAPELLA EDUCATION COMPANY




By:________________________________
Title:_______________________________






--------------------------------------------------------------------------------




Capella Education Company
2014 Equity Incentive Plan
Non-Statutory Stock Option Award Agreement


Option Terms and Conditions


1.
Non-Qualified Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.



2.
Vesting and Exercisability of Option.



(a)
Scheduled Vesting. This Option will vest and become exercisable as to the number
of Shares and on the dates specified in the Vesting and Exercise Schedule on the
cover page to this Agreement, so long as your Service to the Company and its
Affiliates does not end. The Vesting and Exercise Schedule is cumulative,
meaning that to the extent the Option has not already been exercised and has not
expired, terminated or been cancelled, you or the person otherwise entitled to
exercise the Option as provided in this Agreement may at any time purchase all
or any portion of the Shares that may then be purchased under that Schedule.



(b)
Accelerated or Continued Vesting. Vesting and exercisability of this Option (i)
will be accelerated as provided in Section 6(e) of the Plan if your Service
terminates due to your death or Disability prior to the expiration of the
Option; (ii) will continue as provided in Section 6(e) of the Plan if your
Service terminates due to your Retirement prior to the expiration of the Option;
and (iii) will or may be accelerated in connection with a Change of Control
under the circumstances and to the extent described in Sections 12(b) and 12(c)
of the Plan, or at the discretion of the Committee in accordance with Section
3(b)(2) of the Plan.



3.
Expiration. This Option will expire and will no longer be exercisable at
4:00 p.m. Central Time on the earliest of:



(a)
the Expiration Date specified on the cover page of this Agreement;



(b)
the last day of any applicable period specified in Section 6(e), Section 12(b)
or Section 12(c) of the Plan following your termination of Service during which
this Option may be exercised;



(c)
the date (if any) fixed for termination or cancellation of this Option pursuant
to Sections 12(b) or 12(c) of the Plan;



(d)
the date of your termination of Service for Cause; or



(e)
the date of any determination made by the Company pursuant to Section 16(b) of
this Agreement.



4.
Service Requirement. Except as otherwise provided in Section 3(b) of this
Agreement, this Option may be exercised only while you continue to provide
Service to the Company or any Affiliate, and only if you have continuously
provided such Service since the Grant Date.



5.
Exercise of Option. Subject to Section 4, the vested and exercisable portion of
this Option may be exercised by delivering written or electronic notice of
exercise to the Company at the principal executive office of the Company, to the
attention of the Company’s Corporate Secretary or the party designated by such
officer (which written or electronic notice will be in such form as may be
provided by the Company and shall state the number of Shares to be purchased,
the manner in which the exercise price will be paid and the manner in which the
Shares to be acquired are to be delivered, and must be signed or otherwise
authenticated by the person exercising this Option), or by such other means as
the Committee may approve. If the person exercising this Option is not you,
he/she also must submit appropriate proof of his/her right to exercise this
Option.



6.
Payment of Exercise Price. When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:



(a)    cash (including check, bank draft or money order payable to the Company);






--------------------------------------------------------------------------------




(b)    to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised (or proceeds of
a loan secured by such Shares) to the Company in payment of the purchase price
of such Shares;


(c)
by delivery (either actually or by attestation) to the Company or its designated
agent of unencumbered Shares having an aggregate Fair Market Value on the date
of exercise equal to the purchase price of the Shares for which the Option is
being exercised; or



(d)
by directing the Company to withhold a number of Shares otherwise issuable to
you upon such exercise having an aggregate Fair Market Value on the date of
exercise equal to the purchase price of the Shares for which the Option is being
exercised.



However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares would have adverse accounting or other
consequences for the Company, you will not be permitted to pay any portion of
the exercise price in that manner.


7.
Withholding Taxes. You may not exercise this Option in whole or in part unless
you make arrangements acceptable to the Company for payment of any federal,
state, local or foreign withholding taxes that may be due as a result of the
exercise of this Option. You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy such withholding tax obligations, and otherwise agree to satisfy such
obligations in accordance with the provisions of Section 14 of the Plan. If you
wish to satisfy some or all of such withholding tax obligations by delivering
Shares you already own or by having the Company retain a portion of the Shares
being acquired upon exercise of the Option, you must make such a request which
shall be subject to approval by the Committee. Delivery of Shares upon exercise
of this Option is subject to the satisfaction of applicable withholding tax
obligations.



8.
Delivery of Shares. As soon as practicable after the Company receives the
exercise notice and payment of the exercise price provided for above, and
determines that all conditions to exercise, including Section 7 of this
Agreement, have been satisfied, it will arrange for the issuance and delivery of
the Shares being purchased. Delivery of the Shares shall be effected by the
issuance of a stock certificate, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided,
or by the electronic delivery of the Shares to a designated brokerage account.
The Company will pay any original issue or transfer taxes with respect to the
issuance and delivery of the Shares to you, and all fees and expenses incurred
by it in connection therewith. All Shares so issued will be fully paid and
nonassessable. Notwithstanding anything to the contrary in this Agreement, the
Company will not be required to issue or deliver any Shares prior to the
completion of such registration or other qualification of such Shares under any
state or federal law, rule or regulation as the Company may determine to be
necessary or desirable.



9.
Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described in the next sentence. You may not assign or
transfer this Option other than (i) a transfer upon your death in accordance
with your will, by the laws of descent and distribution or pursuant to a
beneficiary designation submitted in accordance with Section 6(d) of the Plan,
(ii) pursuant to a qualified domestic relations order, or (iii) by gift to any
“family member” (as defined in General Instruction A(5) to Form S-8 under the
Securities Act of 1933) of yours. Following any such transfer, this Option shall
continue to be subject to the same terms and conditions that were applicable to
this Option immediately prior to its transfer and may be exercised by such
permitted transferee as and to the extent that this Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement.



10.
No Shareholder Rights Before Exercise. Neither you nor any permitted transferee
of this Option will have any of the rights of a shareholder of the Company with
respect to any Shares subject to this Option unless and until Shares are issued
and delivered to you upon exercise of the Option as provided in Section 8.



11.
Discontinuance of Service. This Agreement does not give you a right to continued
Service with the Company or any Affiliate, and the Company or any such Affiliate
may terminate your Service at any time and otherwise deal with you without
regard to the effect it may have upon you under this Agreement.



12.
Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict or inconsistency between the provisions of
this Agreement and the Plan, the provisions of the Plan will govern.





--------------------------------------------------------------------------------






13.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).



14.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



15.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided. Unless and
until some other address is so designated, all notices or communications by you
to the Company shall be mailed or delivered to the Company at its office at 225
South Sixth Street, 9th Floor, Minneapolis, MN 55402, fax 612.977.7050, and all
notices or communications by the Company to you may be given to you personally
or may be mailed to you at the address indicated in the Company's records as
your most recent mailing address.

16.
Forfeiture Events.



(a)     By accepting this Option, you agree that during the period during which
you provide Service to the Company and its Affiliates, and for twelve months
following the date such Service ends (the “Restricted Period”) for any reason
whatsoever, you will not, directly or indirectly:


(1)
perform services for any Competitive Business as employee, consultant,
contractor or otherwise;



(2)
solicit or attempt to solicit any employee or independent contractor of the
Company to cease working for the Company;



(3)
use or disclose to any person any Confidential Information for any purpose;



(4)
take any action that might divert any opportunity from the Company or any of its
Affiliates, successors or assigns (the “Related Parties”) that is within the
scope of the present or future operations or business of any Related Parties;



(5)
contact, call upon or solicit any customer of the Company, or attempt to divert
or take away from the Company the business of any of its customers;



(6)
contact, call upon or solicit any prospective customer of the Company that you
became aware of or were introduced to in the course of your duties for the
Company, or otherwise divert or take away from the Company the business of any
prospective customer of the Company; or



(7)
engage in any activity that is harmful to the interests of the Company,
including, without limitation, any conduct during the term of your Service that
violates the Company’s codes of conduct or other policies.



(b)
If the Company determines that you violated any provisions of Section 16(a)
above during the Restricted Period, you agree that:

 
(1)
any portion of the Option (whether or not vested) that has not been exercised as
of the date of such determination shall be immediately forfeited;



(2)
you shall automatically forfeit any rights you may have with respect to the
Option as of the date of such determination; and



(3)
if you exercised all or any part of the Option within the six-month period
immediately preceding termination of your Service (or following the date of any
such violation), upon the Company’s demand, you shall immediately deliver to it
Shares with a Fair Market Value (determined on the date of such demand) equal to
the gain realized by you upon such exercise.



(c)
The foregoing remedies set forth in Section 16(b) shall not be the Company’s
exclusive remedies. The Company reserves all other rights and remedies available
to it at law or in equity.





--------------------------------------------------------------------------------






(d)
The Company may exercise its right to demand forfeiture within ninety days after
discovery of such an occurrence but in no event later than fifteen months after
your termination of Service.



(e)
For purposes of this Section 16, the following terms shall have the meanings set
forth below:



(1)
“Competitive Business” shall mean any person, corporation, not-for-profit
organization, or other entity that provides, develops, sells, or markets on-line
credit-granting educational products or services in any country in which the
Company did business or had customers at any time during the last 12 months of
your Service. In the case of an organization that provides, develops, sells, or
markets on-line credit-granting educational products or services within or from
a distinct, separate division or unit of the organization (the “On-Line Unit”)
and also provides, develops, sells, or markets credit-granting educational
products or services through other means within other distinct, separate
divisions or units, the term “Competitive Business” shall be limited to the
On-Line Unit, and shall not apply to the organization as a whole.



(2)
“Confidential Information” means information proprietary to the Company and not
generally known (including trade secret information) about the Company’s
customers, products, services, personnel, pricing, sales strategy, technology,
methods, processes, research, development, finances, systems, techniques,
accounting, purchasing, and business strategies. All information disclosed to
you or to which you obtain access, whether originated by you or by others,
during the period of your Service, shall be presumed to be Confidential
Information if it is treated by the Company as being Confidential Information or
if you have a reasonable basis to believe it to be Confidential Information.



17.
Incentive Compensation Recoupment. This Award is subject to the Company’s Policy
Regarding Executive Compensation Recoupment, as adopted by the Board on February
23, 2011.

By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.




